                           UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA

STEVE COLEMAN,                          )                 3:17-cv-00310-MMD-WGC
                                        )
                  Plaintiff,            )                 MINUTES OF THE COURT
                                        )
        vs.                             )                 November 29, 2018
                                        )
ROBINSON, et al.,                       )
                                        )
                  Defendants.           )
________________________________________)


PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:         KATIE LYNN OGDEN REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

      Before the court is Plaintiff’s “Answer to Defendants’ Answer to the Plaintiff’s Civil
Complaint” (ECF No. 23).

       Plaintiff’s Answer to Defendants’ Answer to Plaintiff’s Civil Complaint (ECF No. 23) is not
a pleading authorized by Fed. R. Civ. P. 7. A “reply to an answer” is permitted only if the court
orders one. (Id. at (a)(7).) The court has not done so and therefore Plaintiff’s “Answer to
Defendants’ Answer to the Plaintiff’s Civil Complaint” (ECF No. 23) is a fugitive document.

        Plaintiff’s “Answer to Defendants’ Answer to the Plaintiff’s Civil Complaint” (ECF No. 23)
shall be STRICKEN.

       IT IS SO ORDERED.

                                                    DEBRA K. KEMPI, CLERK
                                                    By:         /s/
                                                            Deputy Clerk
